DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
	Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
	Applicant’s substantive arguments are as follows:
	(1)  Bernstein teaches that the coils are disposed on a dielectric, and not embedded below the first reflective surface or embedded in at least a portion of the one or more arms, as recited in claims 20, 25, and 26. Turner does not disclose or suggest one or more coils embedded below the first reflective surface and embedded in at least a portion of the one or more arms, as recited in claims 20, 25, and 26.   
	(2) Bernstein and Turner do not disclose or suggest one or more coils embedded below the first reflective surface and embedded in at least a portion of the one or more arms. Jeong fails to remedy the deficiencies of Bernstein and Turner. Jeong teaches a MEMS stage in which a driving coil pattern is formed on the bottom of the stage in an 
(3)  Dependent claims are allowable because they directly or indirectly depend from an allowable base claim.

	The examiner respectfully disagrees with applicant’s arguments regarding independent claim(s) 20, 25, 26 and 29.
	Examiner’s responses to Applicant’s arguments are as follows:
It is respectfully pointed out that the applied prior art is considered to meet all of Applicant’s limitations per rejections below.  Most responses to arguments are addressed in rejections below.  
	(1)  Further, for clarification and support examiners position, applicant’s attention is respectfully requested to Bernstein reference which also teaches: 
“The surface 3A (reflective surface) of the second rotational member 3 may be reflective. The reflective surface may comprise a silicon surface. In addition, a surface treatment may be applied to surface 3A. The surface treatment may, for example, comprise one or more dielectric layers and/or metal layers disposed adjacent to or on the surface 3A”., column 6, lines 4-13;
“The second rotational member further comprises a surface treatment disposed on the surface of the silicon layer and coils and lead lines disposed on the dielectric layer”, column 9, lines 58-61; and 
“Coils and lead lines are disposed (embedded) on the dielectric layer of the first rotational member, second rotational member, and/or torsional flexures (arms)”, column 10, lines 11-14.
Thus, it apparent that the coils are embedded in dielectric layer that is adjacent to (below) the reflective surface, and further coils are also embedded in torsional flexures (arms).
	(2) Similarly, as stated above the coils are being embedded in channels of the dielectric layer that is adjacent to (below) the reflective surface, and further coils are embedded in channels of the torsional flexures (arms).
(3)  Dependent claims are not allowable because they directly or indirectly depend from a rejected base claim.
	Therefore, one of ordinary skill in the art would recognize that the teachings of Bernstein and Turner substantially satisfy the limitations of claims 20, 25, and 26, similarly Bernstein, Turner and Jeong substantially satisfy the limitations of claim 29. Thus, in view of the above reasons, Examiner maintains rejections.
	The mere fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
While the amendments as presented do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at .

Claim Objections

The following claims are objected to because of the following informalities:a. Claims 20 and 25, the amended phrase "one or more arms of the movable element;" seems incomplete. Please consider revising this phrase, for example "one or more arms of the movable element are arranged to attach to a frame;".b. The phrase  "reflective surface" should read “a/the first reflective surface” throughout the claims. Please consider revising. 
c. The preamble of the method claim 29 is not descriptive.  
The following preamble is suggested: “The method of forming a reflective device comprising:”.

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 20, 22-26, 28, 32-34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bernstein et al. (US 6388789; herein after “Bernstein”) in view of Turner et al. (US PUB 2007/0053045; herein after “Turner”).

(column 6, lines 4-14 and as shown at least in FIG. 1C); a second reflective surface (355) to reflect light (column 17, lines 30-39 and as shown at in FIG. 9I); and one or more arms (torsional flexures 5) of the movable element; one or more holder elements (a base member 1, a first rotational member 2) coupled to the one or more arms of the movable element (3) to hold the movable element (as shown at least in FIG. 1C), the one or more holder elements comprising a region to receive at least a portion of the movable element as the movable element (3) oscillates when the reflective device is mounted on a base surface (a second pole piece 122) (column 5, lines 12-25, column 11, lines 1-5 and as shown at least in FIGS. 1A & 4C); a magnetic element (100) secured to the base surface (column 11, lines 1-5 and as shown at least in FIG. 4C); and one or more coils (6, 7) positioned on the movable element (as shown at least in FIG. 1C), the one or more coils embedded below first the reflective surface and embedded in at least a portion of the one or more arms (column 10, lines 11-14), the one or more coils to co-operate with a magnetic field (89) provided by the magnetic element to effect oscillation of the movable element (column 7, lines 13-35, column 11, lines 1-20, column 13, line 66 to column 7, line 20 and as shown in FIGS. 2A, 4C & 7A).
	Although Bernstein teaches a reflective metal layer 355, column 17, line 35, FIG. 9I, however does not explicitly teach a second reflective surface to reflect light. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a double sided oscillating mirror as taught by Turner in the optical switch 200 including switching elements 202 each comprising a two-axis magnetically actuated micromechanical reflector of Bernstein as shown at least in FIG. 7A, so that the torsional hinged mirror can generate a light beam sweep from each of the reflective surfaces at the same time.

Regarding claim 22, Bernstein teaches the one or more coils (6, 7) comprising a plurality of coils (coils 61, 62, 71, 72) (as shown in FIG. 1C, column 7, lines 62-63).

Regarding claim 23, Bernstein teaches one or more insulation layers (95) to compensate for stresses created by the reflective layer (3A) (column 8, lines 35-40 and 60-63, FIG. 3B).

Regarding claim 24, Bernstein teaches the movable element (3) comprising a spacer element (interlayer dielectric 330) disposed below the reflective surface (3A), the (column 16, lines 33-40). 
Bernstein further teaches in a related embodiment where, a bridge layer 9 supports the coil pair, lead line, and/or contact off of the underlying structure, such as the base member, torsional flexure, first rotational member, or second rotational member. The coil pair, lead line, and/or contact is supported only at certain points by the bridge layer 9 leaving voids 10 between the supported structure and the underlying structure (column 8, lines 50-56).

Regarding claim 25, Bernstein in view of Turner teaches all limitations as set forth in claim 20 above.
Bernstein further teaches a projection device (i.e., retinal projector displays (optical switch 200), column 2, line 34 and as shown in FIG. 7A); and a laser (201), the laser to emit a light beam (210) to have a spot size equal to the size of the first reflective surface (3A) (column 13, line 66 to column 14, line 12).
Bernstein in view of Turner teaches discloses the claimed invention except for explicitly disclosing a spot size. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a laser source having a spot size that is equal to the reflective surface, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	
 (i.e., FIGS. 8 and 9A-9I, a method of fabricating a two-axis magnetically actuated device is illustrated), the method comprising: providing a substrate (wafer 300); embedding one or more electrically conductive coils (365) in substrate; providing a first surface of the substrate with a first reflective material (i.e., a metal layer may comprise a reflective metal, such as a thin film silver, thin film gold, or thin film aluminum layer, column 6, lines 11-13) to provide the substrate with a first reflective surface (3A), wherein the first reflective surface is arranged to overlay the one or more electrically conductive coils; and providing a second surface of the substrate with a second reflective surface (355) to provide the substrate with a second reflective surface (column 15, line 42 to column 17, line 43).
	Although Bernstein teaches a reflective metal layer 355, column 17, line 35, FIG. 9I, however does not explicitly teach provide a substrate with a second reflective surface to reflect light. 
Ina related field of endeavor Turner teaches a torsional hinged mirror structure having back-to-back reflective surfaces and a method of manufacturing such a two sided mirror (para. [0007]). A first two level mirror plate or structure 24 and a second mirror plate or structure 26 are bonded one each to the first and second sides 14 and 16 of hinge plate 10 (para. [0026], FIG. 1A). Referring to FIG. 2, there is illustrated a simplified optical layout for the two reflecting surfaces of the torsional hinged mirror structure (para. [0027], FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a double sided oscillating mirror as taught 

Regarding claim 28, Bernstein teaches etching the substrate to define a movable element to oscillate about at least one oscillation axis to scan light, and to define one or more holder elements (1) to co-operate with the movable element to hold the movable element to allow the movable element to oscillate about the at least one oscillation axis, wherein the one or more holder elements define a space in which the movable element can oscillate when the reflective device is mounted on a base surface (i.e., the thick photoresist layer is patterned by a photolithography technique and portions of the photoresist removed to expose vias which define the periphery of the base member 1, the first rotational member 2, the second rotational member 3, and the first and second sets of torsional flexures, column 17, lines 14-19).

Regarding claim 32, Bernstein teaches the one or more coils (6, 7) comprises a plurality of coils (coils 61, 62, 71, 72) (as shown in FIG. 1C).

Regarding claim 33, Bernstein teaches one or more insulation layers (95) to compensate for stresses created by the reflective layer (3A) (column 8, lines 35-40 and 60-63, FIG. 3B).

(column 16, lines 33-40). 
Bernstein further teaches in a related embodiment where, a bridge layer 9 supports the coil pair, lead line, and/or contact off of the underlying structure, such as the base member, torsional flexure, first rotational member, or second rotational member. The coil pair, lead line, and/or contact is supported only at certain points by the bridge layer 9 leaving voids 10 between the supported structure and the underlying structure (column 8, lines 50-56).

Claims 21, 27 and 29-31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bernstein in view of Turner and further in view of Jeong et al. (US PUB 2008/0007376; herein after “Jeong”).

Regarding claim 21, Bernstein in view of Turner teaches the movable element (3) formed from a silicon component (column 5, lines 37-45), wherein the one or more coils (6, 7) are arranged such that they are located at a depth which is half the thickness of the silicon component (i.e., a second conductive layer 345 is then deposited and patterned (in a depth) onto the base layer 340 to form coils 365, column 16, lines 30-39, FIG. 9E).
	Bernstein in view of Turner does not explicitly teach coils are arranged such that they are located at a depth which is half the thickness of the silicon component.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a driving coil pattern filled in trenches formed in a bottom surface of the silicon layer as taught by Jeong in the device of Bernstein in view of Turner, for the purpose of improving the driving efficiency of the MEMS device by disposing driving coil in trenches, thereby reducing the moment of inertia of rotary parts.

Regarding claim 27, Bernstein in view of Turner teaches providing one or more channels in the substrate; and providing the one or more electrically conductive coils (6, 7) in the one or more channels (i.e., a second conductive layer 345 is then deposited and patterned (channels) onto the base layer 340 to form coils 365, column 16, lines 30-39, FIG. 9E).
	Bernstein in view of Turner does not explicitly teach providing one or more coils in one or more channels in the substrate.
	Ina related field of endeavor Jeong teaches as illustrated in FIG. 7, the stage 110 includes a silicon layer 111 forming a body of the stage 110, a driving coil pattern 115 filled in trenches formed in a bottom surface of the silicon layer 111 (para. [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a driving coil pattern filled in trenches formed in a bottom surface of the silicon layer as taught by Jeong in the device of 

Regarding claim 29, Bernstein teaches a method comprising: providing a silicon wafer (300); defining one or more channels in a first surface of the silicon wafer; depositing an electrically conducting material (i.e., the coils, lead lines, and contacts are comprised of a metal conductor, such as copper (Cu), silver (Ag), gold (Au) and/or palladium (Pd)) in the one or more channels (i.e., a second conductive layer 345 is then deposited and patterned (channels) onto the base layer 340 to form coils 365, column 16, lines 30-39, FIG. 9E); polishing the silicon wafer and electrically conducting material; depositing an insulating material on a surface of the silicon wafer and on a surface of the electrically conducting material (conductive coils 365) to form a first insulating layer; patterning the first insulating layer to expose at least a portion of the electrically conducting material; depositing a metallic material on a surface of the insulating layer and on a surface of the exposed portions of the electrically conducting material, to form a metal layer; patterning the metal layer to expose at least a portion of the first insulating layer (i.e., a second conductive layer 345 is then deposited and patterned onto the base layer 340 to form coils 365, column 16, lines 30-39, FIG. 9E); depositing a first reflective material on a surface of the metal layer and on a surface of the exposed portions of the first insulating layer, to form a first reflective layer (3); depositing a second reflective material on a second surface of the silicon wafer, the second surface opposite the first surface to form a second reflective layer (355); and etching the silicon (column 15, line 42 to column 17, line 43).
	Although Bernstein teaches a reflective metal layer 355, column 17, line 35, FIG. 9I, however does not explicitly teach depositing a second reflective material on a second surface of the silicon wafer. 
Ina related field of endeavor Turner teaches a torsional hinged mirror structure having back-to-back reflective surfaces and a method of manufacturing such a two sided mirror (para. [0007]). A first two level mirror plate or structure 24 and a second mirror plate or structure 26 are bonded one each to the first and second sides 14 and 16 of hinge plate 10 (para. [0026], FIG. 1A). Referring to FIG. 2, there is illustrated a simplified optical layout for the two reflecting surfaces of the torsional hinged mirror structure (para. [0027], FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a double sided oscillating mirror as taught by Turner in the optical switch 200 including switching elements 202 each comprising a two-axis magnetically actuated micromechanical reflector of Bernstein as shown at least in FIG. 7A, so that the torsional hinged mirror can generate a light beam sweep from each of the reflective surfaces at the same time.
Bernstein does not explicitly teach defining one or more channels in a first surface the silicon wafer; depositing an electrically conducting material in the one or more channels.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a driving coil pattern filled in trenches formed in a bottom surface of the silicon layer as taught by Jeong in the device of Bernstein, for the purpose of improving the driving efficiency of the MEMS device by disposing driving coil in trenches, thereby reducing the moment of inertia of rotary parts.

Regarding claim 30, Bernstein teaches depositing a protective layer on at least the first reflective layer (i.e., the base member, first rotational member and the second rotational member may further comprise layers of silicon nitride, column 5, lines 39-43).

Regarding claim 31, Bernstein in view of Turner teaches the movable element (3) formed from a silicon component (i.e., the second rotational member (3) may further comprise layers of silicon nitride, column 5, lines 39-43), wherein the one or more coils are arranged such that they are located at a depth which is half the thickness of the silicon component (i.e., a second conductive layer 345 is then deposited and patterned (channels) onto the base layer 340 to form coils 365, column 16, lines 30-39, FIG. 9E).
	Bernstein in view of Turner does not explicitly teach providing one or more coils in one or more channels in the substrate.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a driving coil pattern filled in trenches formed in a bottom surface of the silicon layer as taught by Jeong in the device of Bernstein in view of Turner, for the purpose of improving the driving efficiency of the MEMS device by disposing driving coil in trenches, thereby reducing the moment of inertia of rotary parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 2, 2021